Order
PER CURIAM:
Deondric R. Davis appeals his convictions for first-degree robbery, pursuant to section 569.020 RSMo, and armed criminal action, pursuant to section 571.015, RSMo. Davis’s sole point on appeal is that the trial court abused its discretion in permitting the State to introduce police department photographs of him in that the probative value of the photographs was outweighed by their prejudicial effect because they implied a past criminal history and the witnesses had already identified him as one of the robbers before viewing the photographs.
Affirmed. Rule 30.25(b).